Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dingman et al. [US 9430114 B1, November 3, 2011].

With respect to claims 1, 8 and 15, the claims limitations of the method, computer readable instructions and system for applying a group cardinality constraint to a set of two or more input fields, the method comprising: 

receiving a schema element corresponding to a set of two or more input elements (col. 8, lines 51-55, transformation engine, which is coupled to the read spoke for receiving the data from the data source, coupled to the target spoke for storing the transformed data in the data target, and coupled to the package builder for receiving the deployment package);
wherein the schema element comprises at least a data structure definition and a group construct of the schema element (col. 25, lines 2-11, a group in the visual schema language acts as a container for other types of schema elements. The grouping node defines how given members of the group relate to siblings in the same group. There are generally four types of groups. These are sequence, choice, inherited and all. The contents of a group are constrained by the context in which the group is defined);
processing the group construct to identify a data entry limitation [e.g. minimum or maximum cardinality] corresponding to the set of two or more input elements [e.g. field] (col. 25, lines 38-49, the All group node is used to group schema elements where the order of each of the elements does not matter. The All group node 
assigning a group cardinality constraint indicator [e.g. Fig. 4- Fig. 7] to the identified data entry limitation (col. 20, lines 60-64, the schema mapping language will be described in the form of a visual representation, specifically, one which uses symbols or icons (see, Table 1, col. 21) to represent the elements used to define a schema); 
generating a set of two or more input fields corresponding to the set of input elements (e.g. Fig. 6, Inherit Defines a group of fields derived from an abstract type; Fig. 4, Sequence Defines a group of fields which occur in a specific sequence; Fig. 5, Choice Defines a group of a mutually exclusive set of fields and Fig. 7, All Defines an unordered set of fields), wherein each input field is annotated with the assigned group cardinality constraint indicator [e.g. [1,1] specifies the cardinality constraint imposed upon the field] ( col. 22, lines 10-25, in the visual representation of the schema mapping language described herein, an exemplary field may look like: Addressline1:Text(25) [1,1] Following the field icon, AddressLine1 is the field name, Text(25) specifies the data type (i.e., a text field) and key data type parameters of the field (i.e., a character length of 25), and [1,1] specifies the cardinality constraint imposed upon the field. Most fields will have a cardinality of [1,1]. In this case, the cardinality may be omitted from the visual representation to reduce clutter. The schema mapping language described herein supports many data types for defining simple fields. Exemplary data types are shown in Table 2); and
presenting the generated set of two or more input fields on a user interface (col. 9, lines 39-45, FIGS. 21A-21D are screen shots illustrating an exemplary embodiment of a graphical user interface for a graphical mapping tool (referred to herein as a graphical mapping interface) comprising a source schema region, a mapping region, a target schema region, an expression region and a console panel, wherein the console panel comprises a Map pane, a Source pane, a Target pane and a Link pane).
receiving user input [e.g. user define keys] to at least one of the generated set of two or more input fields via the user interface to provide an updated set of input fields (col. 47, lines 29-45, directly above the source and target schema regions 410, 430, drop down menus (460, 470, respectively) are provided for performing various operations within the source and target schema regions. For example, drop down menu 460 provides options for adding a secondary source (such as a constant variable or an intermediate target), deleting a constant, changing a schema or refreshing a schema in the source schema region 410. Similarly, drop down menu 470 provides options for adding a secondary target (such as an additional final target), deleting a target, changing a schema or refreshing a schema, and duplicating a mapping in the target schema region 430. In some cases, one or more of the menu items in drop down menus 
Col. 54, lines 39-51, FIG. 26, the multimode_target property value for the TARGET_1 schema is set to ‘true’ in the Properties tab of the Target pane 446, indicating that the TARGET_1 schema comprises one or more multi-mode targets. For each multi-mode target included within the TARGET_1 schema, the user must define the target reference name of the multi-mode target record (e.g., /TARGET_1/Account_1), the operation to be performed (e.g., delete), and the target object name (e.g., Account_1). If an operation other than the default insert operation is selected, a list of one or more keys (e.g., accountid) must also be defined for matching the records to be deleted, updated or upserted.
Col. 45, lines 17-21, the graphical mapping interface 400 allows the user to create, edit, load, save, validate and run schema maps. In some cases, the user may click on view button 454 or view button 456 to change the view of the graphical mapping interface 400); and
validating the updated set of input fields by confirming that a number of input fields completed via the received user input complies with the identified data entry limitation (col. 16, lines 11-26, the user may define the schema map 220 by specifying transformation rules, which tell the transformation engine where the data from the source should appear in the data target, as well as the relationship between the source data and the target data. In other words, the transformation rules tell the transformation engine exactly what to write to the target data file. When defining the schema map, the user can: match source field names to target field names; associate ; validate date fields; and much more. In addition, the user can create numeric or logical expressions within the transformation rules to massage the data into the desired target format. See Fig. 42).

With respect to dependent claim 2, Dingman further teaches assigning a group indicator to the identified data entry limitation (col. 20, lines 60-64, the schema mapping language will be described in the form of a visual representation, specifically, one which uses symbols or icons (see, Table 1, col. 21) to represent the elements used to define a schema).

With respect to dependent claim 3, Dingman further teaches wherein the identified data entry limitation corresponds to a minimum number of required entries (col. 23, lines 54-60, cardinality for an element is expressed by using a range of non-negative integer values to specify the minimum and maximum number of times the element may occur. The one exception is when the upper bound is unlimited. In the example shown above, the field called AddressLine1 can occur a minimum of one time and a maximum of one time).

With respect to dependent claim 4, Dingman further teaches wherein the data entry limitation corresponds to a maximum number of entries allowed for the group (col. 23, lines 54-60, cardinality for an element is expressed by using a range of 

With respect to dependent claim 5, Dingman further teaches generating validation code corresponding to the generated set of two or more input elements (col. 32, lines 54-67, Table 5 provides a list of exemplary transformation events, which may be generated at the beginning or end of the transformation process…The ErrorFound event is triggered if an error condition is detected during the execution of the transformation process. Error events can be trapped with the Event-Condition-Action (ECA) rules for a control link or with the transformation level ECA rules).

With respect to dependent claim 6, Dingman further teaches combining the generated validation code for the generated group of two or more input fields with additional validation logic (col. 3, lines 62-66, ErrorFound Triggered if an error condition is detected during execution of the transformation process. Error events can be trapped with the ECA rules for a control link, or with the transformation level ECA rules).

With respect to dependent claim 7, Dingman further teaches the validation code includes one or more validations of data value constraints; and each data value constraint of the one or more data value constraints indicates a condition that at least one input element must satisfy (col. 32, lines 4-15, in the first control link, an ECA rule is triggered for every instance of sRecord1 using the RecordStarted event type (described in Table 6 below). The condition for this rule is FieldAt("/Source/sRecord1/sField1")>1000. Whenever the condition is true, the link functions to output the record as an instance of tRecord1, and whenever the condition is false the record is output to the Reject target. The second control link defines an ECA rule that is triggered for rejects. This rule uses the RecordRejected event type (described in Table 6) and unconditionally writes each rejected instance of sRecord1 to the Reject target).

Regarding claims 9-14 and 16-20; the instant claims recite substantially same limitations as the above-rejected claims 2-7 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 07/15/2021 office action claims 1, 8, 9, 12, 13, 15, 16, 19 and 20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 09/14/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner




/KRIS E MACKES/Primary Examiner, Art Unit 2153